                     1:20-cv-01381-JBM-JEH # 1       Page 1 of 5




3679D

                     UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION

KENNETH SIMPSON,                        )
                                        )
              Plaintiff,                )
                                        )
vs.                                     )      No. 1:20-cv-06027
                                        )
SWEET EXPRESS, INC., individually )
and d/b/a SWEET EXPRESS, LLC,           )
SWEET EXPRESS, LLC, a foreign           )
limited liability company, individually )
and d/b/a SWEET EXPRESS, LLC., )
and ELBERT GARNER                       )
                                        )
              Defendants.               )

                           PETITION FOR REMOVAL

      PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§1332,1441, and1446,

Defendant SWEET EXPRESS, LLC, a foreign limited liability company, hereby

removes the above captioned civil action, presently pending in the Circuit Court of

Cook County, Illinois, County Department, Law Division, to the United States

District Court for the Northern District of Illinois, Eastern Division, Chicago. As

grounds for removal of this civil action, Defendant states as follows:

      1.     On September 17, 2020, Plaintiff KENNETH SIMPSON (“Simpson”)

filed a Complaint at Law against Defendant regarding an alleged motor vehicle

accident on June 8, 2020. That Complaint at Law was filed with the Circuit Court of

Cook County, Illinois, County Department, Law Division as Case No. 2020-L-009966.

Pursuant to 28 U.S.C. §1446(a), a copy of the Summons and Complaint at Law is
                      1:20-cv-01381-JBM-JEH # 1       Page 2 of 5




attached to this Petition for Removal as Exhibit A. There is no defendant SWEET

EXPRESS, INC., individually and d/b/a SWEET EXPRESS, LLC.                      SWEET

EXPRESS, INC. is an improper defendant in the case, has no connection with this

motor vehicle accident, and upon information and belief after discussion with

Plaintiff’s counsel, it will be voluntarily dismissed from the case. See, Exhibit B.

   2. On September 29, 2020, Defendant, received notice of the Summons and

Complaint at Law via service of process, and engaged the undersigned counsel.

Defendant was served that date. See Exhibit C.

I. There is Complete Diversity of Citizenship of the Parties Under 28 U.S.C.
   §1332(a).i

      3.     When this lawsuit was filed on September 17, 2020, Plaintiff Simpson

was a citizen of the United States and was domiciled in Waukegan, Illinois, at the

address 2941 Meadowlark Lane, Waukegan, Illinois, 60847. Under 28 U.S.C. §

1332(a)(1), Plaintiff Simpson is a citizen of the State of Illinois. See Newman-Green,

Inc., 490 U.S. at 8 28.

      4.     SWEET EXPRESS, LLC, is a Michigan limited liability company with

its principal place of business in Grand Rapids, Michigan. Under 28 U.S.C. §

1332(c)(1), SWEET EXPRESS, LLC is a citizen of the State of Michigan because both

its members, Jasmin Vidinlic who resides at 6400 Tammarron Ct SE, Grand Rapids,

MI 49546 and Damir Vidinlic who resides at 1740 Hillsboro Ave SE, Grand Rapids,

MI 49546; are citizens of and residents of Michigan. See, Affidavit Exhibit B.

      5.     On September 17, 2020, when Plaintiff’s Complaint was filed, Defendant

ELBERT GARNER, (“Garner”) was a citizen of the United States and was domiciled

                                           2
                       1:20-cv-01381-JBM-JEH # 1       Page 3 of 5




in Eastpointe, Michigan, at the address 23304 Almond Avenue, Eastpointe, Michigan,

48021. Under 28 U.S.C. § 1332(a)(1), Defendant Garner is a citizen of the State of

Michigan. See Newman-Green, Inc., 490 U.S. at 8 28.

      6.     Under 28 U.S.C. § 1332(a), there is complete diversity of citizenship

between the Parties.

 I.   Plaintiff Simpson is Seeking More than the Jurisdictional Threshold
      for Removal Under 28 U.S.C. §1332(a).

      7.     In his Complaint, Plaintiff Simpson alleges claims of negligence against

Defendants and claims damages “in an amount in excess of One Hundred Thousand

Dollars, ($100,000.00 dollars[.]” Ex. A at 5, Prayer for Relief; 9 at Prayer for Relief.

      8.     Pursuant to 28 U.S.C. § 1446(c)(2), Defendants assert that the amount

in controversy is in excess of $75,000.00.

      9.     Further, Plaintiff Simpson alleges that he was caused to “sustain

injuries” that are “permanent” and will in the future” “lose income” and “become

liable for medical expenses.” Ex. A at ¶20, p. 5, 9.

      10.    Additionally, on October 6, 2020, counsel for Defendant spoke with

Plaintiff’s counsel to learn the extent of Plaintiff Simpson’s medical treatment for his

alleged injuries so the matter could properly be staffed by Defense counsel. That

discussion was followed up with a confirming email on October 6, 2020, regarding

same. See, Exhibit D. Plaintiff’s counsel confirmed that he could not Stipulate that

he would only be seeking damages in an amount of $75,000.00, or less.




                                             3
                      1:20-cv-01381-JBM-JEH # 1        Page 4 of 5




      11.    Mr. Simpson is seeking medical and other expenses in excess of

$75,000.00, in addition to other damages that will exceed the jurisdictional threshold

under 28 U.S.C. §1332(a).

II.   This Notice of Removal is Timely Under 28 U.S.C. §1446(b)(1).

      12.    Defendant first became aware of the Summons and Complaint at Law

on September 29, 2020, as a result of service of process. See, Exhibit C.

      13.    This Petition for Removal is being filed on October 14, 2020, which is

before the “30 days after the receipt by the defendants, through service or otherwise,

of a copy of the initial pleading setting for the claim for relief upon which such action

or proceeding is based” in 28 U.S.C. §1446(b)(1).

      14.    This Court is the appropriate location for removal because it is part of

the “district and division embracing the place where” Plaintiff filed this action,

namely, Cook County, Illinois. 28 U.S.C. §1446(a).ii

      15.    Pursuant to 28 U.S.C. §1446(d), a copy of this Petition for Removal will

be filed contemporaneously as a Notice of Removal with the Clerk of the Circuit Court

of Cook County, Illinois, and will be served contemporaneously on all counsel of

record.

      WHEREFORE, Defendant respectfully request that this action be removed

from the Circuit Court of Cook County, Illinois, County Department, Law Division,

to the United States District Court for the Northern District of Illinois, Eastern

Division.




                                           4
                          1:20-cv-01381-JBM-JEH # 1              Page 5 of 5




Dated: October 9, 2020.                                  Respectfully submitted,

                                                           /s/ Perry W. Hoag
                                                         Perry W. Hoag #6194385
                                                         Alan J. Brinkmeier #6187198
                                                         CAMELI & HOAG, P.C.
                                                         105 West Adams Street, Suite 1430
                                                         Chicago, IL 60603
                                                         312-726-7300
                                                         phaog@camelihoaglaw.com
                                                         abrinkmeier@camelihoaglaw.com
                                                         Counsel for Defendants



iSweet Express, Inc. need not be considered in the diversity of citizenship analysis.
 A 28 U.S.C. sec. 1391 (b)(2) venue analysis pursuant to 28 U.S.C. sec. 1404 (a) will be presented by
ii

motion after the Removal is complete. This alleged accident happened in McLean County, Illinois,
which is in the venue of the United States District Court for the Central District of Illinois, sitting in
Peoria.




                                                    5
